           Case 2:19-cv-00483-JAD-VCF Document 29 Filed 06/12/19 Page 1 of 2




 1
     David Krieger, Esq.
     Nevada Bar No. 9086
 2   Shawn W. Miller, Esq.
 3   Nevada Bar No. 7825
     HAINES & KRIEGER, LLC
 4
     8985 S. Eastern Avenue, Suite 350
 5   Henderson, Nevada 89123
 6
     Tel: (702) 880-5554
     Fax: (702) 385-5518
 7   dkrieger@hainesandkrieger.com
 8   smiller@hainesandkrieger.com
 9
     Attorneys for Plaintiff
10   MONICA EGBERT
11

12                        UNITED STATES DISTRICT COURT
13
                               DISTRICT OF NEVADA
14
     MONICA EGBERT,                               Case No. : 2:19-cv-00483-JAD-VCF
15
                        Plaintiff,                STIPULATION AND ORDER TO
16
                                                  EXTEND TIME TO FILE A
17   v.                                           RESPONSE TO DEFENDANT
18
                                                  TRANSUNION LLC’S MOTION
     EQUIFAX INFORMATION                          TO DISMISS
19   SERVICES, LLC; TRANSUNION,
20   LLC, CENLAR FEDERAL SAVINGS                            (First Request)
     BANK,
21
                                                           ECF No. 29
22                      Defendant.
23

24

25
                                     STIPULATION
26

27         Plaintiff MONICA EGBERT (“Plaintiff”) and Defendant TRANSUNION,
28
     LLC (“TransUnion”), collectively the “Parties”, respectfully submit the following


                                            -1-
           Case 2:19-cv-00483-JAD-VCF Document 29 Filed 06/12/19 Page 2 of 2




 1
     Stipulation to allow Plaintiff an extension to file a response/opposition to

 2   Defendant’s Motion to Dismiss, filed on May 30, 2019 (ECF Docket #18;
 3
     corrected image at ECF Docket #22) to June 27, 2019.
 4

 5         This Stipulation is to accommodate Plaintiff’s counsel’s schedule and to
 6
     allow the Parties to pursue settlement discussions. This is the Parties first request
 7

 8   for an extension.
 9
           IT IS SO STIPULATED this June 11, 2019.
10

11

12   /s/ Shawn W. Miller                 .      /s/ Trevor R. Waite              .
13
     Shawn W. Miller, Esq.                      Trevor R. Waite, Esq.
     Haines & Krieger, LLC                      Alverson, Taylor, Mortensen & Sanders
14
     8985 S. Eastern Avenue                     6605 Grand Montecito Parkway
15   Suite 350                                  Suite 200
     Henderson, Nevada 89123                    Las Vegas, NV 89149
16
     Attorneys for Plaintiff                    Attorneys for TransUnion
17

18
                                             ORDER
19

20

21
           IT IS SO ORDERED.

22

23                                           U.S. DISTRICT
                                                         T COURT
                                                           COURT JUDGE
                                                                 JUDG
24                                                       6-12-19
                                             DATED:
25

26

27

28




                                              -2-
